t c summary opinion united_states tax_court edward m fields petitioner v commissioner of internal revenue respondent docket no 17174-98s filed date james charles frooman for petitioner gary r shuler jr for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to deduct as trade_or_business_expenses tuition costs and related expenses_incurred in attending the golf academy of the south background this case was submitted fully stipulated and the stipulated facts are so found petitioner resided in mason ohio at the time the petition was filed during petitioner was employed in a variety of ways according to the stipulation of facts he worked full time in construction and was self-employed as a golf instructor and worked at golf courses in the pro shops beginning in petitioner enrolled as a student at the golf academy of the south the academy the academy is accredited as a business school by the accrediting council for independent colleges and schools washington d c it is licensed by the state board_of independent postsecondary vocational technical trade and business schools florida department of education successful graduates of its 2-year program are awarded a specialized associate degree in business courses offered by the academy are approved for the training of veterans and persons eligible for va educational benefits subject_to certain conditions and limitations the academy accepts educational credits earned at other accredited educational institutions credits earned at the academy are transferable according to its catalog academy graduates can expect to earn a bachelor’s degree in two academic years at another educational_institution while at the academy petitioner took the following courses semester courses introduction to business microcomputer applications attitude and motivation assessment business writing golf fundamentals short game and putting techniques klementary accounting automated pro shop management golf shop management golf club design and repair health science small_business management club fitting and merchandising financial management verbal communication skills turf management methods of teaching advanced rules of golf planning and org of tournament golf anatomy exercise and biomechanics general business law advanced microcomputer applications sports psychology food and beverage purchasing control country club management golf course design and irrigation teaching laboratory clinic planning advanced golf techniques q4e- in date petitioner was awarded a specialized associate degree in business from the academy at the time he held no other undergraduate degrees during petitioner paid tuition costs and related expenses of dollar_figure incurred in connection with his enrollment at the academy the education expenses on a schedule c profit or loss from business included with his timely filed federal_income_tax return petitioner listed his principal business or profession as golf instructor reported gross_income of dollar_figure deducted total expenses including the education expenses of dollar_figure and reported a net_loss of dollar_figure in the notice_of_deficiency respondent disallowed the education expenses deducted on the schedule c because petitioner failed to establish that the expenses were ordinary and necessary other adjustments made in the notice_of_deficiency are not in dispute discussion on the schedule c included with his return petitioner deducted the education expenses as trade_or_business_expenses paid in connection with his employment as a golf instructor in general sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business expenditures made by an individual for education that maintains - or improves the skills required by the individual in the individual’s trade_or_business are deductible as ordinary and necessary business_expenses see sec_1_162-5 income_tax regs no deduction is allowed however if the education is part of a program of study that will lead to qualifying the individual in a new trade_or_business see sec_1_162-5 income_tax regs expenditures made for education that is a part of a program of study that will lead to qualifying an individual for a new trade_or_business are not deductible even if the education maintains or improves the skills required by the individual in the individual’s trade_or_business because those expenditures are personal expenditures or constitute an inseparable aggregate of personal and capital expenditures sec_1_162-5 see also sec_262 petitioner points to the stipulation that during he was self-employed as a golf instructor according to petitioner the course of study he pursued at the academy did not lead to qualifying him in a new trade_or_business but it did maintain or improve the skills required of him as a golf instructor the manner in which petitioner’s skills as a golf instructor were maintained or improved is not specifically addressed we are invited to conclude that they were if only from inferences drawn from our general knowledge regarding what a golf instructor -- - does and the nature of the courses offered by the academy as described in its catalog respondent although not necessarily agreeing that the education maintained or improved petitioner’s skills as a golf instructor argues instead that the education expenses are not deductible because the education leads to qualifying petitioner in a new trade_or_business relying heavily on information contained in the academy’s catalog we agree with respondent as a successful graduate of the academy petitioner was awarded a specialized associate degree in business from an educational_institution accredited by the accrediting council for independent colleges and schools washington d c and licensed by the state board_of independent postsecondary vocational technical trade and business schools florida department of education some of the courses that petitioner took while attending the academy no doubt maintained or improved his skills as a golf instructor but other courses were directed more to a general business education if the education qualifies the taxpayer to perform significantly different tasks and activities than could be performed prior to the education the education qualifies the taxpayer for a new trade_or_business kersey v commissioner tcmemo_1993_641 citing 62_tc_270 affd without published opinion 50_f3d_15 9th cir as the type of degree awarded to petitioner - suggests petitioner’s education at the academy which included numerous business courses qualifies him for trades_or_businesses other than that of golf instructor we also find it significant that upon being awarded an associate’s degree from the academy petitioner could as the catalog states expect to earn a bachelor’s degree in two academic years at another institution simply put the educational expenses here in dispute were incurred in the course of obtaining a basic undergraduate degree even if many of the courses directly related to petitioner’s trade_or_business at the time we think it is axiomatic that in the case of an individual who holds no prior undergraduate degrees a college education leads to qualifying that individual for a variety of new trades_or_businesses cf 51_tc_213 affd 418_f2d_91 7th cir in this case we find that the education expenses were incurred in the course of study that would lead to gualifying petitioner who held no prior undergraduate degrees in trades_or_businesses other than as a golf instructor it follows that the education expenses are not deductible and we so hold respondent’s adjustment in this regard is therefore sustained reviewed and adopted as the report of the small_tax_case division --- - on the basis of the foregoing and to reflect the agreement of the parties on other adjustments decision will be entered under rule
